Reasons for Allowance

Claims 1, 5-10, 14-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claims 1 and 10, from which the remaining claims respectively depend, applicant has amended claim 1 to include the previously indicated allowable subject matter of claim 4 and intervening claim 3, and has amended claim 10 to include the previously indicated allowable subject matter of claim 13 and intervening claim 12.  The subject matter of previous claims 4 and 13 is not disclosed or fairly taught, either individually or in combination, by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799